DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Olincy et al (US 2011/0151842) discloses placing restrictions on a driver’s phone where upon one or more pushes of a single Busy button, both launch the Busy application 169 (FIG. 4) and use it to send an  automated text message in response if a text message was just received or, if an incoming call is being received when said Busy button is pushed, play an automated voice response to a caller and then automatically send the call to voice mail and record any message the caller leaves ([0014]).
Agarwal (US 2009/0252303) discloses a caller may be given an option through an interactive voice prompt, to change the urgency code of the incoming call ([0056]), where in the event of the called party's line being busy or the ordinary route being busy, the program may again offer a choice to the caller to upgrade the urgency level if desirable, through an interactive voice prompt ([0056]), and 
Babel (US 2015/0244854) discloses preventing operation of driver-distracting functions of a mobile device in conjunction with a vehicle in motion while retaining communication functionality of the mobile device ([0012]), where the system comprises three levels of priority designated for incoming communication sources ([0045]), or the caller/sender of the incoming call or message preferably is prompted for a priority level ([0046]) and incoming calls of different priorities will trigger different restrictions or notifications ([0040-0046]).
Regarding Claims 1 and 11, in view of Applicant’s Amendments and Remarks filed 02/19/2021, the recited limitations, particularly “based on the receiving the call, performing a first function among the plurality of functionsin conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1 and 11 are allowable. Claims 2-10, 12-20 and 22-24 are allowable for the same reasons by virtue of their dependency on Claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641